Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

The application has been amended as follows: 


	Claim 1 has been amended to read as follows:

1. A vibratory screen having a sidewall resiliently supported for vibrational movement on a stationary support by a spring assembly, the vibratory screen comprising: 
a damper assembly coupled with the vibratory screen, comprising: a first bracket, said first bracket being stationary with respect to said stationary support; 
a pivot arm pivotally coupled to said first bracket at a pivot joint, said pivot arm having an opening therethrough, wherein said pivot joint frictionally supports said pivot arm such that said pivot arm is stationary when said pin does not contact said pivot arm; 
and a pin extending through said opening, said pin being supported by a second bracket, said second bracket being supported by said sidewall, said pin being stationary with respect to said sidewall. 




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A vibratory screen having a sidewall resiliently supported for vibrational movement on a stationary support by a spring assembly, the vibratory screen comprising: 	a damper assembly coupled with the vibratory screen, comprising: a first bracket, said first bracket being stationary with respect to said stationary support; a pivot arm pivotally coupled to said first bracket at a pivot joint, said pivot arm having an opening therethrough, wherein said pivot joint frictionally supports said pivot arm such that said pivot arm is stationary when said pin does not contact said pivot arm; and a pin extending through said opening, said pin being supported by a second bracket, said second bracket being supported by said sidewall, said pin being stationary with respect to said sidewall. 

Claim 17 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of damping vibrations of a vibrating screen having a sidewall, said method comprising: pivotally supporting a pivot arm on a bracket adjacent to the sidewall; vibrating the vibrating screen within a first range of amplitudes; and retaining the pivot arm in a first angular position relative to said bracket while vibrating the vibrating screen within said first range of amplitudes; vibrating the vibrating screen at a relatively high amplitude greater than said first range of amplitudes; deflecting said pivot arm while vibrating the vibrating screen at said relatively high amplitude; and frictionally resisting deflection of said pivot arm such that vibration of said vibrating screen is dampened. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653